Appeal from an order of the Supreme Court at the Essex County Special Term, which modified a previous order of the same court with reference to the custody of the infant son of the parties, and awarded such custody to the maternal grandparents of the infant. Before making the order appealed from the court reviewed and considered all of the proceedings had before the final judgment of separation, as well as the affidavits and proof offered upon the return of the order to show cause. Order affirmed, without costs. Hill, P. J., Heffeman, Poster and Lawrence, JJ., concur; Brewster, J., taking no part.